DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 09 December 2021 containing remarks and amendments to the claims. 
Claims 1-2, 4-6, and 8-20 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028) in view of Benedict (US 2,279,550).
Regarding claims 1, 15-17, and 19-20, Xu teaches providing a catalytic cracking feedstock oil (column 4, lines 20-25); contacting the catalytic cracking feedstock oil with catalytic cracking catalyst in a catalytic cracking reactor and subjecting the mixture to a first catalytic cracking reaction and a second catalytic cracking reaction sequentially under different reaction conditions to obtain a catalytic cracking product (column 4, lines 20-55); separating the resulting catalytic cracking product to obtain liquefied gas fraction comprising isobutene and gasoline fraction comprising light aromatics (column 4, lines 20-55).  
Xu does not explicitly disclose (1) the feedstock obtained from pretreating consisting of subjecting the initial feedstock to aromatic extraction to produce an extract rich in polycyclic aromatics, and a raffinate, hydrotreating the extract, the raffinate and hydrotreated extract are the catalytic cracking feedstock, or measuring the feedstock aromatic content, or the feedstock having the polycyclic naphthene content as claimed.  
Regarding (1), Benedict teaches a similar process for catalytic cracking to produce gasoline products (page 1, column 1, lines 1-5).  Benedict teaches improving the chargestock for catalytic cracking by furfural extraction (page 1, column 2, lines 1-23).  Benedict teaches the furfural solvent extraction results in a raffinate and an extract phase (page 2, column 2, lines 41-75).  Benedict hydrotreats the extract phase (page 2, column 2, lines 45-75).  Benedict feeds the raffinate and hydrotreated extract to catalytic cracking (page 2, column 2, lines 45-75).  Benedict teaches that by extracting the combined feed and hydrogenating the extracted oil only, it is possible to reduce the amount of oil to be hydrogenated so that smaller size hydrogenation equipment may be used, while still improving yields and quality of gasoline (page 2, column 1, lines 24-42).  Examiner additionally notes that the furfural extraction process disclosed by Benedict is performed to remove polycyclic aromatic identified in the instant claims.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Benedict pretreatment steps for the feed of the Xu process, for the benefit of improving the quality and yield of the gasoline product.  It is further expected that the same change in polycyclic naphthene content would occur, since the same feedstocks are subject to the same aromatic extraction and hydrotreating conditions as claimed.  It is further expected that the same isobutane and gasoline yields would be obtained, since the combination teaches the same process steps applied to the same feeds at the same conditions as claimed.
Regarding claim 8, Xu teaches the first catalytic cracking reaction is carried out at 530-600°C, reaction time of 0.8-1.5 seconds, catalyst oil ratio of 3-15:1 (column 4, lines 20-34) and second catalytic cracking reaction is carried out at temperatures of 460-510°C for 3-15 seconds at catalyst to oil ratio of 4-15:1 (column 4, lines 35-49).
Regarding claim 9, Xu teaches the cracking reactor is selected from an iso-diameter reactor, an iso-linear velocity riser, a multi cascade riser, or a fluidized bed (column 4, lines 55-61). 
Regarding claim 10, Xu teaches the riser has a pre lift zone, first reaction zone, a second reaction zone and an outlet zone disposed sequentially from bottom to top in vertical direction that are coxial 
Regarding claim 11, Xu teaches the first and second reaction zones have a joint region for injecting a quench medium, the height of the cooler being 50-90% relative to the second reaction zone (column 5, lines 1-26).
Regarding claim 12, Xu teaches chilling agent selected from cooled regenerated catalyst, quenching liquid, semi-regenerated catalyst, or fresh catalyst (column 5, lines 1-26).
Regarding claim 13, Xu teaches FAU cracking catalysts selected from 100% Y zeolite, HY zeolites, USY zeolites, or ZSM-5 zeolites, or mixtures thereof (column 7, lines 20-45).
Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028) in view of Benedict (US 2,279,550), as applied to claim 1 above, and further in view of Gao (US 2011/0062054).
Regarding claims 2 and 4-5, the previous combination teaches the limitations of claim 1 as discussed above.  
The previous combination does not explicitly cycle oil hydrotreatment/recycle.
Gao teaches a similar catalytic cracking process.  Gao teaches obtaining various fraction from the fcc process including conventional cycle oil range products [0043].  Gao further teaches furfural extraction raffinate [0018] as a feedstock for the FCC.  Gao also teaches hydrogenating tail oil to be used as a feedstock to the fcc process [0043], [0008-0012].  Gao teaches hydrotreatment conditions of 330-450°C, 5-22 MPa, space velocity of 0.1-3 hr-1, and hydrogen to oil ratio of 350-2000 Nm3/m3 [0028], which reads on the claimed conditions. Gao teaches Group VI and Group VIII catalyst on alumina, silica, or silica alumina supports [0029].
Therefore, it would have been obvious to the person having ordinary skill in the art to have the Gao hydrogenated cycle oil in combination with the feeds of the previous combination since they are all known for the same purpose.  It is further expected that the same change in polycyclic naphthene content would occur, since the same feedstocks are subject to the same hydrotreating conditions as claimed.  It is not seen where Applicant has distinguished the process steps in this regard.  

Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,495,028) in view of Benedict (US 2,279,550) and Forte (US 5,582,714).
Regarding claim 6, Benedict teaches that suitable feeds include raffinate obtained from furfural extraction and hydrotreated aromatic extract.
Benedict does not explicitly disclose the furfural extraction conditions.
However, Forte teaches furfural extraction at temperatures of 20-200°C and solvent to feed ratios of 1:1 and 2:1 (column 7, lines 1-20; column 8, lines 48-63; and table 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected suitable extraction conditions, such as those disclosed by Forte, for the benefit of obtaining the desired feedstock.
Regarding claim 14, the previous combination teaches the limitations of claim 1 above. 
The previous combination does not explicitly disclose subjecting the gasoline product to further extraction steps.
However, Forte teaches sending FCC gasoline to solvent extraction with sulfolane, n formyl morpholine, triethylene glycol, or tetraethylene glycol (column 7, lines 1-20) at temperatures of 20-200                                
                                    °
                                
                             and solvent to oil ratios of 1-3:1 to recover more valuable products (column 8, lines 48-63, table 1).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Forte FCC gasoline extraction steps in the previous combination, for the benefit of obtaining more valuable products.
Regarding claim 18, Forte teaches that conventional feed to furfural aromatic extraction units includes naphthas and gasolines (which read on the claimed atmospheric distillate feeds), as well as FCC gasoline (column 3, lines 45-55 and column 4, lines 49-67).
Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0002279 – teaches raffinate is a well-known FCC feed by itself [0060] 
US 2006/0231459 – Swan teaches two stages of FCC, with stages to remove aromatics from the feedstock
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771